 

Case 1:20-cv-04432-LAK Docufnen 33 Filed 08/13/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION,

Plaintiff,
-against-
RGC ADVANCES, LLC, et al.,
Defendants.
MEMORAND

LEWIS A. KAPLAN, District Judge.

This action charges defendants with
Commission Act (the “Act”) in connection with defend
deceptive practices in the sale of products and services
and various forms of consumer redress.

Defendants Ram Capital Funding LL
to Fed. R. Civ. P. 12(b)(6). to dismiss the complaint. 1
takes direct issue with key factual allegations of the ca

A motion pursuant to Rule 12(b)(6)
assuming the truth of its factual allegations and all infe
goes on to provide that:

“Tf, ona motion under Rule 1
not excluded by the court, the most m
All parties must be given a reasonable
motion.”

The Court excludes the affidavit of M
at this early stage in the litigation into one for summat
conceivable question of legal sufficiency would be wh
relief under Section 5 of the Federal Trade Commissio}
practices in commerce.

Unfortunately, the Reich Defendants
is an action for fraud governed by New York common |
legal standards that apply under Section 5 of the Act.
to dismiss is denied.

SO ORDERED.
Dated: August 13, 2020

----X
20-cv-4432 (LAK)

----X

UM AND ORDER

continuing violations of Section 5 of the Federal Trade
ants small business financing activities. It alleges unfair and
and in collection activities. It seeks a permanent injunction

C and Tzvi Reich (the “Reich Defendants”) move, pursuant
‘he motion is supported by an affidavit of Mr. Reich, which
mplaint, which was filed only a short time ago.

is intended to test the legal sufficiency of the complaint,
rences that reasonably may be drawn from them. Rule 12(d)

2(b)(6) . .. matters outside the pleadings are presented to and
lust be treated as one for summary judgment under Rule 56.
opportunity to present all the material that is pertinent to the

ir. Reich, as it would make little sense to convert this motion
ry judgment. Once that affidavit is stripped away, the only
ether the facts alleged, if proven, would entitle the FTC to
n Act (the “Act”), which bars unfair and deceptive acts and

have briefed their motion essentially on the premise that this
aw, which it is not. They have failed to address the different
heir other arguments lack merit. Accordingly, the motion

rods

Lewis A’ Kapl

United States Distr Judge

 

 
